DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Dec. 29, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 6, 14 and 15 had been canceled.

Allowable Subject Matter
2.	Claims 1-5, 7-13, 16 and 17 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-5 and 7-13 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a plurality of renewable energy generators configured to supply power to an external grid, a plurality of power dissipation systems operable to dissipate power generated by the renewable energy generators, and a battery storage system operable to absorb power generated by the renewable energy generators; the method comprising: monitoring statuses of the power dissipation systems; performing a ramped active power recovery operation following a voltage deviation, determining a reference level of energy or power to be absorbed by the battery storage system based on the monitored statuses of the power dissipation systems; and controlling the battery storage system during the ramped active power recovery operation to absorb power generated by the renewable energy generators based on the determined reference level of energy or power.” as set forth in the claims.



Claim 17 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a plurality of renewable energy generators configured to supply power to an external grid, a plurality of power dissipation systems operable to dissipate power generated by the renewable energy generators, and a battery storage system operable to absorb power generated by the renewable energy generators; the operation comprising: monitoring statuses of the power dissipation systems; performing a ramped active power recovery operation following a voltage deviation, determining a reference level of energy or power to be absorbed by the battery storage system based on the monitored statuses of the power dissipation systems; and controlling the battery storage system during the ramped active power 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Richard Tan/
Primary Examiner, Art Unit 2849